Citation Nr: 1828091	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating for late effects of injury (right knee Grade III displaced open supracondylar fracture status post ORIF) with right thigh muscle atrophy.

2. Entitlement to an initial compensable disability rating for status post ORIF right knee Grade III displaced open supracondylar fracture with bone graft and surgical scars as secondary to the service-connected disability of late effects of injury.


REPRESENTATION

Appellant represented by:	State of North Carolina, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1987 to August 1995.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

During the Veteran's October 2012 VA medical examination, the examiner stated that for full diagnosis of potential degenerative meniscal pathology, the Veteran should seek a MRI or an orthopedic consultation. Those actions should be taken in order to fully evaluate the Veteran's service-connected conditions. In addition, new Court cases have clarified the requirements for VA medical examinations of the knee since the Veteran's last VA medical examination. The Veteran's new VA medical examination(s) must comply with these new requirements. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for appropriate VA examination(s) to assess current severity of the full range of symptoms associated with the Veteran's service-connected right leg and knee conditions, including all scars and any muscle injury associated with the disabilities. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. 

Pursuant to the October 2012 VA medical examination, the RO should arrange for the Veteran to have an MRI if deemed medically necessary to evaluate his conditions.

Based on this review of the record and the examination and interview of the Veteran, the examiner should provide findings that respond to the following: 

a) Provide all findings associated with the severity of any scars associated with the service-connected right leg and knee conditions.

b) The examiner should specifically identify any muscle group injury associated with the service-connected right leg and knee conditions. 

For each muscle group which is deemed affected/injured, the examiner should state whether the injury is considered to be slight, moderate, moderately severe, and whether or not any muscle injuries identified could be classified as "through-and-through" injuries as described in 38 C.F.R. § 4.56(b). The examiner should also discuss/note any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement that would allow for a rating under the rating codes pertaining to any muscle injuries identified. 

c) In regard to the right knee and leg conditions, range of motion testing should be completed and include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. Full range of motion testing must also be completed on the left knee and leg. 

d) The examiner must provide an opinion as to additional functional loss during flare-ups of the right knee and leg conditions. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

2. After reviewing the claims file to confirm that all the above steps have been taken, readjudicate the claims. If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

